Citation Nr: 1003890	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-20 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1966 through 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  The claims file has since 
been transferred to the RO in Boston, Massachusetts for 
further handling.

In May 2009, this matter was remanded by the Board for 
further development.  Consistent with the Board's remand, in 
July 2009, the Veteran was provided written notice that 
additional evidence was required to substantiate his claims.  
The Veteran was further notified of the evidence that VA 
would seek to obtain and the evidence that was expected to be 
furnished by the Veteran.  As also directed by the Board's 
remand, the Veteran was also provided notice that in cases 
where service connection is granted, both a disability 
evaluation and an effective date for that evaluation are 
granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Also consistent with the Board's remand, the Veteran 
was afforded a VA audiological examination in September 2009 
for audiometric testing, speech recognition testing, and an 
opinion as to the nature and etiology of the Veteran's 
claimed hearing loss and tinnitus.  A Supplemental Statement 
of the Case affirming denial of service connection for 
hearing loss and tinnitus was mailed to the Veteran in 
October 2009.

In November 2009, the Veteran made a written request for an 
additional 30 days in which to present additional 
information.  However, no additional evidence was provided.  
In December 2009, the Veteran was advised that additional 
evidence in support of his claims needed to be provided to 
the Board in accordance with the provisions of 38 C.F.R. 
§ 20.1304.  In January 2010, the Veteran submitted additional 
evidence, in the form of medical records which pertain to 
treatment for a cardiac condition, to the RO.  This evidence 
has been forwarded to the Board.  The Board has reviewed 
these records but finds them to be irrelevant to the issues 
at hand.  No further development or delays pursuant to 38 
C.F.R. § 20.1304(c) (2008) are accordingly necessary.
Accordingly, the Board is satisfied that the action directed 
in its remand have been performed, and is now prepared to 
proceed with appellate consideration.


FINDINGS OF FACT

1.  The Veteran's hearing loss has not been shown to have 
been manifest in service or within one year thereafter.

2.  The Veteran's claimed tinnitus has not been shown to be 
etiologically related to an injury, illness or disease 
incurred during his active duty service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic 
neurological disorders such as sensorineural hearing loss, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

II.  Service Connection for Hearing Loss

Before service connection may be granted for hearing loss, 
such hearing loss must be of a particular level of severity.  
For purposes of applying the laws administered by the VA, 
hearing impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, the Veteran has asserted extensive in-service 
noise exposure while working as an Aeromedical Specialist.  
In a November 2004 statement, he contended that he was 
required to administer outpatient medical care and physical 
examinations to flying personnel, officers, and ROTC 
candidates.  According to the Veteran, this work included 
administering audiometry tests.  The Veteran related that he 
was required to use emergency vehicles to respond to "crash 
calls" which were sometimes located on flight lines.  The 
Veteran also reported that he frequently flew in various 
aircraft including C-130, C-123, C-47, CV-2, and 0-2b 
aircraft, as well as rotor helicopters including UH1 Huey, 
Navy Sea Knight, and HH-57 Husky.  The Veteran recalled that 
he did not use hearing protection and, at a September 2009 VA 
examination, reported that he rode in helicopters with open 
doors.

The Veteran's service treatment records corroborate that the 
Veteran was assigned to flight duty as a medical technician 
for Aeromedical Services.  A review of the records, however, 
does not reveal any complaints or diagnosis of hearing loss.  
Reports in the claims file from the Veteran's April 1966 
enlistment examination, March 1967 physical examination, and 
September 1969 separation examination do not document any 
complaints of hearing loss.  In fact, the Board notes that 
the Veteran consistently denied any ear, nose, or throat 
trouble.  Clinical examinations of the ears were normal.  
Audiometric testing performed at each of these examinations 
revealed puretone thresholds which were well within normal 
limits.

His April 1966 enlistment examination revealed the Veteran 
demonstrated the following puretone thresholds (NOTE: Prior 
to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Scores under that standard are expressed as the 
figures on the left in the chart below.  Since November 1, 
1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison, 
the ASA standards have been converted to ISO-ANSI standards 
and are expressed by the figures in parentheses.):




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

At both his March 1967 and his September 1967 examination, 
audiometric tests showed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-5 (0)
LEFT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-5 (0)

Puretone thresholds demonstrated at his January 1969 
examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0 
0
0
0
0

Puretone thresholds demonstrated at his September 1969 
separation examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0 
0
0
5
0

The earliest relevant post-service treatment record is a May 
1995 private treatment record which reflects that the Veteran 
denied any significant problem with hearing loss.  An 
audiometric examination was performed which did not record 
the Veteran's puretone score at 3000 Hertz, but which did 
show that the Veteran's puretone thresholds at 500, 1000, 
2000, and 4000 Hertz were well within normal limits:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
-
10
LEFT
5
0
5
-
20

Speech audiometry testing performed at that time revealed 
speech recognition ability of 100 percent in both ears.

Approximately nine years later, in October 2004, the Veteran 
reported that people were telling him that he was not hearing 
well.  He stated that he was required to turn his head in 
order to hear better.  Audiometric testing performed at that 
time revealed decreased hearing in comparison to his prior 
May 1995 examination.  Nonetheless, demonstrated puretone 
thresholds still did not indicate a disability, as defined 
under 38 C.F.R. § 3.385:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
20
20
LEFT
15
10
15
25
35

Speech audiometry testing once again revealed speech 
recognition ability of 100 percent in both ears.

Audiometric testing in December 2004 revealed identical 
puretone thresholds as those demonstrated in his October 2004 
examination.  A repeat Maryland CNC Word List test again 
revealed 100 percent speech recognition ability in both ears.

At the Veteran's September 2009 VA examination, he reported 
decreased hearing over the last year or two.  He expressed 
difficulty in differentiating voices amidst background noise, 
and stated that he was required to use a headset with the 
volume turned high while using the telephone at work.  The 
Veteran again reported in-service noise exposure, as well as 
recreational noise exposure from power tools and lawnmowers.  
An audiometric test revealed, for the first time in the 
record, elevated puretone thresholds in his left ear at 4000 
Hertz:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
20
35
LEFT
10
5
10
25
40

Once again, speech audiometry testing revealed speech 
recognition ability of 100 percent in both ears.  Based upon 
the findings on examination, the VA examiner concluded that 
it was less as likely as not that the Veteran's hearing loss 
was etiologically related to active duty service, including 
the reported in-service noise exposure.  In explaining her 
conclusion, the examiner observed that hearing loss related 
to noise exposure is not known to be progressive after the 
fact.  In view of the Veteran's separation examination, which 
documented hearing levels within normal limits bilaterally, 
the examiner concluded that the Veteran's demonstrated high-
frequency hearing loss was less as likely as not 
etiologically related to the Veteran's in-service noise 
exposure.

The Veteran has made various lay statements to advance the 
assertion that his hearing loss was caused by in-service 
acoustical trauma.

The Board notes with interest a written statement submitted 
by the Veteran in July 2005.  In that statement, the Veteran 
asserts that he forewent audiometric testing at his last duty 
station.  Instead, the Veteran admitted, he allowed himself 
leeway to write into his separation examination report 
figures which he thought were appropriate audiogram results.  
In his statement, the Veteran admitted that he discerned no 
hearing problems at that time, but appears to now argue that 
in the absence of actual audiometric testing, the separation 
examination results of record cannot demonstrate the absence 
of hearing loss at his separation.  In this regard, the Board 
finds that at a minimum, the Veteran's July 2005 statement 
expresses that he did not discern any hearing loss at the 
time of his separation.  To the extent that the Veteran now 
asserts that he may well have manifested hearing loss at the 
time of his separation even though he did not discern hearing 
loss, the Board notes again that an audiometric test 
performed in May 2005, more than 25 years after the Veteran's 
separation from service, did not reveal any hearing loss.  
Moreover, the Board notes that the Veteran expressly denied 
any significant hearing problems at that time.  Under the 
circumstances, although the evidence demonstrates that the 
Veteran was exposed to acoustical trauma in service, it does 
not demonstrate the onset of hearing loss during service.

In a September 2004 statement, the Veteran asserted his 
belief that it was "reasonable that exposure to flight line 
noise, and in-flight noise on a variety of aircraft may have 
contributed" to his hearing loss.  The Board acknowledges 
the Veteran's experience during active duty service as an 
Aeromedical Specialist and recognizes that he is experienced 
in administering audiometric examinations.  Accordingly, the 
Veteran is competent to offer the opinion that his current 
hearing loss is related to his in-service acoustic trauma.  

The Board observes, however, that the Veteran has merely 
asserted that it is "reasonable" that in-service acoustic 
trauma "may have" contributed to his current hearing loss.  
In this regard, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  In this case the Veteran's assertions, thought 
competent, are speculative and are therefore limited in their 
probative value.

Additionally, the Veteran's asserted nexus is not supported 
by the evidence.  He fails to address the absence of any 
findings of hearing loss either at his separation examination 
or in the lengthy period following his discharge from 
service.  His assertions are also inconsistent with his 
specific denial of significant hearing problems in May 1995.  
Finally, the Veteran's own admission that he completed his 
own separation examination report with numbers that were not 
based on any actual audiometric examination brings the 
Veteran's credibility into question.  By contrast, the VA 
examiner's negative nexus opinion is supported by the absence 
of documented complaints of hearing loss either in service or 
in the period after service.  See generally Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Under the circumstances, the 
Board finds that the negative findings expressed by the VA 
examiner in her September 2009 VA examination report are 
entitled to greater probative weight than the opinions 
expressed by the Veteran.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see also Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1990) (holding that the Board may favor the opinion 
of one competent medical professional over that of another so 
long as an adequate statement of reasons and bases is 
provided); Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. 
Cir. 2006) (holding that the Board is obligated to, and fully 
justified in, determining whether lay testimony is credible 
in and of itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).
Finally, the Board acknowledges a September 2005 lay 
statement submitted by a fellow service member who served 
with the Veteran.  Although the statement further 
corroborates the Veteran's reports of in-service acoustic 
trauma, it does not relate any observations as to the 
Veteran's hearing loss either in service or in the years 
after service.

Based upon the foregoing evidence, the Board finds that the 
Veteran is not entitled to service connection for hearing 
loss, as the evidence does not demonstrate a current 
disability.  38 C.F.R. § 3.385.  As the preponderance of the 
evidence is against the Veteran's claim for service 
connection for bilateral hearing loss, this claim must be 
denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Service Connection for Tinnitus

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has determined that, for 
tinnitus, a veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  As such, a veteran's lay 
contentions as to tinnitus represent competent evidence.  
That notwithstanding, the Board is still obligated to address 
the credibility of the Veteran's contentions.  Buchanan, 451 
F.3d at 1336-7 (Fed. Cir. 2006).

Although the record does not indicate any contentions by the 
Veteran that his tinnitus began during active duty service, a 
statement submitted by the Veteran in September 2004 asserted 
that "it is reasonable that exposure to flight line noise, 
and in-flight noise on a variety of aircraft may have 
contributed" to his tinnitus.  To the extent that the 
September 2004 statement may be construed to assert in-
service onset of tinnitus, the Board notes that the Veteran's 
service treatment records do not document any in-service 
complaints or diagnosis of tinnitus.  The Veteran's April 
1966 enlistment examination report, March 1967 physical 
examination report, and September 1969 separation examination 
report do not document any complaints of tinnitus.  Clinical 
examinations of the ears were normal.

Although private post-service treatment records consistently 
document complaints of tinnitus, these records indicate the 
onset of tinnitus as occurring in 1995.  In this regard, a 
May 1995 private treatment record reflects that the Veteran 
reported a high pitched ringing in his left ear which had 
been ongoing for a couple of months.  Although treatment 
records from October 2004 and December 2004 reflect diagnoses 
of bilateral tinnitus, no opinion is offered in those records 
as to the etiology of the veteran's tinnitus.

At the Veteran's September 2009 VA examination, the Veteran 
again reported constant ringing in his left ear which started 
in 1995, and ringing in his right ear since 2004.  The VA 
examiner opined that there is no subjective or objective way 
to either prove or disprove the presence or absence of 
tinnitus.  Nonetheless, she concluded that based upon the 
reported time of onset in 1995 and the absence of any reports 
of tinnitus in the Veteran's service treatment records, it is 
less as likely as not that the Veteran's tinnitus is 
etiologically related to his active duty service, including 
his reported noise exposure.

Once again, the Board acknowledges the Veteran's experience 
as an Aeromedical Specialist and recognizes his medical 
training and experience in administering audiological 
testing.  Nonetheless, to the extent that the Veteran's 
contentions may be construed as an opinion relating his 
reported tinnitus to his in-service noise exposure, the Board 
notes that this opinion is limited in its probative value as 
it is too speculative in nature.  See Bostain, 11 Vet. App. 
at 127-28.  The Board also notes that no explanation is 
offered by the Veteran as to the absence of tinnitus during 
the 25 year period between his separation from service and 
initial onset of tinnitus in 1995.  Additionally, the 
Veteran's assertion is effectively rebutted by the opposing 
opinions expressed by the VA examiner, which are based upon 
separate findings that the Veteran's onset of tinnitus 
occurred in 1995 and that no reports of tinnitus were noted 
in the service treatment records.  The Board thus finds the 
opinion expressed in the VA examination report as having 
greater probative value than the Veteran's speculative and 
unsupported opinion.  See Owens, 7 Vet. App. at 433.

The Board also notes that the Veteran has provided excerpts 
of a treatise entitled, "Noise and Military Service:  
Implications for Hearing Loss and Tinnitus."  In summary, 
the treatise acknowledges that the mechanisms involving 
tinnitus are not completely understood and merely speculates 
that the similar mechanisms which cause hearing loss likely 
cause tinnitus.  The treatise also appears to concede that, 
as the interval between a noise exposure and the onset of 
tinnitus lengthens, such as in the Veteran's case where 25 
years passed between separation form service and reported 
onset of tinnitus, the possibility that tinnitus will be 
triggered by other factors increases.  The submitted treatise 
fails to demonstrate a relationship between the Veteran's 
claimed tinnitus and his reported in-service noise exposure.  
See Utendahl v. Derwinski, 1 Vet. App. 530 (1991).

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for tinnitus, and the 
claim must be denied.  Again, 38 U.S.C.A. § 5107(b) is not 
applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert, 1 Vet. 
App. at 55.

IV.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
claims for service connection for hearing loss and tinnitus 
in an October 2004 notice letter, and again, by a July 2009 
letter which was issued after the Board's May 2009 remand.  
In the May 2009 notice letter, the Veteran was also notified 
that a disability rating and an effective date for the award 
of benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  After a reasonable period in which the Veteran 
was provided an opportunity to respond to the notice letters 
identified above, the Veteran's claims were readjudicated in 
an October 2009 Supplemental Statement of the Case.  Hence, 
while some of the notice was provided after the initial 
rating actions on appeal, the Veteran is not shown to be 
prejudiced by the timing of the compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or an SSOC, is sufficient to cure a timing 
defect).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and 
identified private treatment records have been obtained.  
Additionally, he was afforded VA examinations in December 
2004 and September 2009 by examiners who reviewed the claims 
file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


